DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites “the ground edibles” however claim 1 recites “one or more ground edibles”, claim 2 should be changed to recite “the one or more ground edibles” since in claim 1 “one or more ground edibles” encompasses multiple ground edibles and it is unclear whether claim 2 is referring to just one, more than one or all of the ground edibles. 
Regarding claim 3, claim 3 recites “the ground filling”, and there is no antecedent basis for “the ground filling”, however claim 1 recites “one or more ground edibles”, it is suggested that “the ground filling” be changed to recite “the one or more ground edibles” in order to overcome the rejection.
Regarding claim 3, claim 3 recites “the lollipop is” however claim 1 recites “one or more lollipops”, “the lollipop is” should be changed to “the one or more lollipops are”, since in claim 1 “one or more lollipops” encompasses multiple lollipops and it is unclear whether claim 3 is referring to just one, more than one or all of the lollipops.
Regarding claim 8, there is no antecedent basis for “the upper end of the flexible container”. 
Regarding claim 9, there is no antecedent basis for “the upper end of the container”.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 recites “the kit of claim 9” however claim 9 is directed towards the method claims. Claims 8 and 9 recites “the method of claim 11” however there is no claim 11. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker US 2002/0142073.
Regarding claim 1, Baker discloses a kit for a confectionery product, said kit comprising a container; and a ground edible (powdered candy), and a lollipop (coatable utensil comprising a coatable edible portion and a handle) disposed within an interior volume of the container (Fig. 22 is a view of a pouch or “flow pack” embodiment of the present invention…the pouch serves as a container for containing the flowable edible material that is coatable on a utensil…the pouch comprises the ability to house at least one coatable utensil completely within the pouch) (Fig. 22, [0088], [0025], [0030], [0080]).
Regarding claim 2, Baker discloses that the ground edible comprises a ground confectionary (powdered candy) ([0073], [0095], [0102]).
Regarding claim 5, Baker discloses that the interior volume of the container extends from an opening at an upper end of the container to a lower end of the container (Fig. 22)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Baker US 2002/0142073.
Regarding claim 1, Baker discloses a kit for a confectionery product, said kit comprising a container and a ground edible (powdered candy) which is disposed within an interior volume of the container, and a lollipop (coatable utensil comprising a coatable edible portion and a handle) which is obviously disposed within an interior volume of the container (the sarcophagus embodiment comprises a container and a sarcophagus lid for containing a flowable edible that is coatable on the mummy) (Fig. 15 
Regarding claim 2, Baker discloses that the ground edible comprises a ground confectionary (powdered candy) ([0073], [0095], [0102]).
Regarding claim 5, Baker discloses that the interior volume of the container extends from an opening at an upper end of the container to a lower end of the container (Fig. 15).
Regarding claim 6, Baker discloses that the kit further includes a lid (the sarcophagus embodiment comprises a container, comprising a sarcophagus body and a sarcophagus lid, for containing a flowable edible that is coatable on the mummy i.e. the coatable utensil) for securing the opening at the upper end of the container ([0081], Fig. 15).  
Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baker US 2002/0142073 in view of Coleman et al. US 2003/0152672. 
Regarding claim 1, as discussed in the 102 rejection above Baker discloses a kit for a confectionery product, said kit comprising: a container; and a ground edible (powdered candy), and a lollipop disposed within an interior volume of the container (Fig. 22, [0088]).
In the event claim 1 could be construed as differing from Baker in the recitation that the edible (powdered candy) is a ground edible. 
Coleman discloses providing a candy sucker in combination with container filled with candy, candy powder, candy granules, candy particles, cookie, cookie crumbs, cookie powder ([0013]). In other words Coleman teaches providing a ground edible (cookie crumbs) was a desirable flowable food product for providing with a lollipop and it would have been obvious to one of ordinary skill in the art to modify the edible material provided with the lollipop of Baker to be a ground edible (cookie crumbs) as taught by Coleman as a matter of taste preference. 
Regarding claim 2, Baker in view of Coleman discloses that the ground edible comprises a ground cookie (cookie crumbs) (‘672, [0013]).
Regarding claim 5, Baker in view of Coleman discloses that the interior volume of the container extends from an opening at an upper end of the container to a lower end of the container (Fig. 22).
Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Baker US 2002/0142073 in view of Coleman et al. US 2003/0152672
Regarding claim 1, Baker discloses a kit for a confectionery product, said kit comprising: a container and a ground edible (powdered candy), and a lollipop (coatable utensil comprising a coatable edible portion and a handle) which is obviously disposed within an interior volume of the container (the sarcophagus embodiment comprises a container and a sarcophagus lid for containing a flowable edible that is coatable on the mummy) (Fig. 15 shows hole for stick of lollipop to obviously allow the lollipop to be placed within the container). Further in another embodiment Baker discloses that the container can comprise the ability to completely house the utensil within the container (Fig. 22 is a view of a pouch or “flow pack” embodiment of the present invention…the pouch serves as a container for containing the flowable edible material that is coatable on a utensil…the pouch comprises the ability to house at least one coatable utensil completely within the pouch) (Fig. 22, [0088], [0025], [0030], [0080]). Therefore it is obvious that the lollipop is disposed within an interior volume of the container in embodiment of Figure 15, and if the embodiment of claim 15 could be construed as not teaching that the lollipop is within the container it would have been obvious to modify the lollipop to be within the container in view of the teachings of the embodiment of Fig. 22 of Baker, since it would have been obvious to one of ordinary skill in the art to have utilized any combination of the embodiments taught by Baker.
In the event claim 1 could be construed as differing from Baker in the recitation that the edible (powdered candy) is a ground edible. 
Coleman discloses providing a candy sucker in combination with container filled with candy, candy powder, candy granules, candy particles, cookie, cookie crumbs, cookie powder ([0013]). In other words Coleman teaches providing a ground edible 
Regarding claim 2, Baker in view of Coleman discloses that the ground edible comprises a ground cookie (cookie crumbs) (‘672, [0013]).
Regarding claim 5, Baker in view of Coleman discloses that the interior volume of the container extends from an opening at an upper end of the container to a lower end of the container (‘073, Fig. 15).
Regarding claim 6, Baker in view of Coleman discloses that the kit further includes a lid (the sarcophagus embodiment comprises a container, comprising a sarcophagus body and a sarcophagus lid, for containing a flowable edible that is coatable on the mummy i.e. the coatable utensil) for securing the opening at the upper end of the container (‘073, [0081], Fig. 15).  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Baker US 2002/0142073 in view of in view of Lyzenga US 2019/0002174.
Regarding claim 3, Baker discloses the container comprises an opening (Fig. 22). Baker discloses that the container can be a flow pack ([0088]). Baker obviously teaches sealing the container as the package can be resealable ([0088]). Additionally Lyzenga teaches that typical flow wrap packages are sealed packages ([0003]). Thus in view of Lyzenga it is additionally obvious that the package of Baker is sealed.
Claim 3 differs from Baker in the recitation that the opening is pressure sealed after the ground filling and the lollipop is disposed in the container.
Lyzenga teaches that the end seals of a flow wrap package can be formed using pressure sensitive adhesive (end seals 70a, 70b are formed in this instance the end regions do have exposed PSA so the end seals 70a, 70b would be cold sealed ([0087], [0061], [0062], Fig. 2). Lyzenga teaches that the upper seal is formed after the product is filled into the package ([0086]) Lyzenga teaches film seals are typically formed by heat activation and a disadvantage of using heat activation is that some products in such packages maybe deformed and/or damaged by the heat ([0003]). It would have been obvious to one of ordinary skill in the art to modify the seal at the upper end of the container of Baker in view of Lyzenga to be pressure sealed after the ground filling and the lollipop are disposed in the container as taught by Lyzenga in order to avoid any damage or deformation to the food products. 
Regarding claim 4, Baker discloses that the container comprises a pouch, which can be made from foil ([0088]) and discloses in other embodiments that the container for containing the food products can be plastic ([0098]), therefore it would have been obvious to modify the pouch to specifically be a plastic pouch. Additionally, Lyzenga teaches forming flexible pouches for confectionery products from plastic ([0002], [0003], [0084]). Thus it additionally would have been obvious to one of ordinary skill in the art to modify the pouch of Baker to be a plastic pouch as taught by Lyzenga since it has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07). 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Baker US 2002/0142073 in view of Coleman et al. US 2003/0152672 in view of Lyzenga US 2019/0002174.
Regarding claims 3 and 4 and claims 3 and 4 are rejected for the same reasons given above for claims 3 and 4 over Baker in view of Lyzenga.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baker US 2002/0142073 in view of Lyzenga US 2019/0002174. 
Regarding claim 7, Baker discloses a method of packaging a confectionery product, comprising providing a container (flow pack), disposing a ground edible (powdered candy), and a lollipop within the container. Baker obviously teaches sealing the container as the package can be resealable ([0088]). Additionally Lyzenga teaches that typical flow wrap packages are sealed packages ([0003]). Thus in view of Lyzenga it is additionally obvious that the package of Baker is sealed. 
Regarding claim 8, Baker in view of Lyzenga discloses that the container is a flexible container (‘073, Fig. 22, [0088]). 
Claim 8 differs from Baker in view of Lyzenga in the recitation that the flexible container is pressure sealed at the upper end of the flexible container. 
However, Lyzenga additionally teaches that the end seals of a flow wrap package can be formed using pressure sensitive adhesive (end seals 70a, 70b are formed in this instance the end regions do have exposed PSA so the end seals 70a, 70b would be cold sealed ([0087], [0061], [0062], Fig. 2). Lyzenga teaches film seals are typically formed by heat activation and a disadvantage of using heat activation is that some products in such packages maybe deformed and/or damaged by the heat ([0003]). It would have been obvious to one of ordinary skill in the art to modify the seal at the upper end of the container of Baker in view of Lyzenga to be pressure sealed as taught by Lyzenga in order to avoid any damage or deformation to the food products. 
Regarding claim 9, claim 9 differs from Baker in view of Lyzenga (flow pack embodiment of Fig. 22) in the recitation that the container is sealed by securing a lid around the upper end of the container, however in other embodiments Baker discloses providing a container for the ground edible which is sealed by securing the lid around the upper end of the container ([0073], [0095], claim 11). It would have been obvious to one of ordinary skill in the art to have utilized any combination of the embodiments taught by Baker, such as modifying the embodiment of Fig. 22 and substituting the pouch with a container and lid as taught in the other embodiments of Baker such that the container is sealed by securing a lid around the upper end of the container. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baker US 2002/0142073 in view of Lyzenga US 2019/0002174 in view of Coleman et al. US 2003/0152672.
Regarding claim 7, Baker discloses a method of packaging a confectionery product, comprising providing a container (flow pack), disposing a ground edible (powdered candy), and a lollipop within the container. Baker obviously teaches sealing the container as the package can be resealable ([0088]). Additionally Lyzenga teaches that typical flow wrap packages are sealed packages ([0003]). Thus in view of Lyzenga it is additionally obvious that the package of Baker is sealed. 
In the event claim 7 could be construed as differing from Baker in the recitation that the edible (powdered candy) is a ground edible. 
Coleman discloses providing a candy sucker in combination with container filled with candy, candy powder, candy granules, candy particles, cookie, cookie crumbs, cookie powder ([0013]). In other words Coleman teaches providing a ground edible 
Regarding claim 8, Baker in view of Lyzenga in view of Coleman discloses that the container is a flexible container (Fig. 22, [0088]). 
Claim 8 differs from Baker in view of Lyzenga in view of Coleman in the recitation that the flexible container is pressure sealed at the upper end of the flexible container. 
However, Lyzenga additionally teaches that the end seals of a flow wrap package can be formed using pressure sensitive adhesive (end seals 70a, 70b are formed in this instance the end regions do have exposed PSA so the end seals 70a, 70b would be cold sealed ([0087], [0061], [0062], Fig. 2). Lyzenga teaches film seals are typically formed by heat activation and a disadvantage of using heat activation is that some products in such packages maybe deformed and/or damaged by the heat ([0003]). It would have been obvious to one of ordinary skill in the art to modify the seal at the upper end of the container of Baker in view of Lyzenga to be pressure sealed as taught by Lyzenga in order to avoid any damage or deformation to the food products.
Regarding claim 9, claim 9 differs from Baker in view of Lyzenga in view of Coleman (flow pack embodiment of Fig. 22) in the recitation that the container is sealed by securing a lid around the upper end of the container, however in other embodiments Baker discloses providing a container for the ground edible which is sealed by securing the lid around the upper end of the container ([0073], [0095], claim 11). It would have been obvious to one of ordinary skill in the art to have utilized any combination of the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baker US 6,884,447 and Escola DE 10202014 each discloses a kit for a confectionery product comprising a lollipop and powdered confectionery. Exner discloses that the terms flow pack and flow wrap are used interchangeably ([0016]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/A.A/
Ashley AxtellExaminer, Art Unit 1792   



/VIREN A THAKUR/Primary Examiner, Art Unit 1792